Title: To Benjamin Franklin from Jonathan Nesbitt, 14 September 1781
From: Nesbitt, Jonathan
To: Franklin, Benjamin


Sir!
L’Orient Sepr: 14th: 1781—
I had the honor to address a few lines to your Excellency by Express some days past, & inclosed some Letters by order of the honble: Robert Morris Esqr of Philada.—since which the Letters which I now inclose have fallen into my hands, & as they may be of Consequence, I think it most prudent to transmit them thro’ your Excellencys hands.— I have the honor to remain very respectfully Sir Your most Obedt: Servt:
Jonatn: Nesbitt
 
Notation: Jonathan Nesbitt sept 14. 1781
